Exhibit 10.4

 

AGREEMENT AND AMENDMENT NO. 3

 

This AGREEMENT AND AMENDMENT NO. 3 (this “Third Amendment”) is made this 21 day
of July, 2015 by and between ORAMED Ltd., a company incorporated under the laws
of the State of Israel, # 513976712 with an address at High-Tech Park 2/4, Givat
Ram, Jerusalem, Israel 93706 (the “Company”), and KNRY, Ltd., a company
incorporated under the laws of the State of Israel, # 513836502 with an address
at 2 Elza Street, Jerusalem, Israel 93706 (the “Consultant”).

 

WHEREAS:

 

A.          The Company and the Consultant are parties to the Agreement dated as
of July 1, 2008 (the “Original Agreement”), as amended on July 18, 2013 (the
“First Amendment”) and on November 13, 2013 (the “Second Amendment” and together
with the Original Agreement and the First Agreement - the “Employment
Agreement”), for services to be provided by Nadav Kidron Israeli I.D. number
027424282 (“Nadav”); and

 

B.           The Company and the Consultant wish to amend the Employment
Agreement to revise the terms of the Consultant compensation thereunder.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:

 

1.Amendment to Section 6. Section 6 of the Original Agreement is hereby amended
and restated in its entirety to read as follows:

 

 

 

“2.1 Compensation. Effective from July 2015 (inclusive), the Company shall pay
to the Consultant in consideration for the performance of the Consulting
Services, a gross monthly amount of 79,500 + VAT (approximately $20,810) (the
“Consideration”), subject to the receipt by the Company of an invoice from the
Consultant.  Each of the Consultant and Nadav hereby declares that neither of
them has, nor shall have in the future, any claims or demands in respect of
amounts paid prior to May 2008.”

 

2.Ratification. As amended hereby, the Employment Agreement is ratified and
confirmed and all other terms and conditions remain in full force and effect.

 

[Signature page follows.]

 



 

 

 


IN WITNESS WHEREOF the parties hereto have executed this Third Amendment
effective as of the date and year first above written.

 

ORAMED LTD.   KNRY LTD.   Per:  /s/ Yifat
Zommer                                      /s/ Nadav Kidron

 



             KNRY LTD. Name: Yifat Zommer                                       
  Name: Nadav Kidron       Title:   Chief Financial Officer and Secretary    

 

 

 

 

-2-

 

 